EXHIBIT 10.1

II-VI INCORPORATED

2018 EMPLOYEE STOCK PURCHASE PLAN

1. Definitions.

(a) “Administrator” means the Committee or, subject to Applicable Law, one or
more of the Company’s officers or management team appointed by the Board or
Committee to administer the day-to-day operations of the Plan. Except as
otherwise provided in the Plan, the Board or Committee may assign any of its
administrative tasks to the Administrator.

(b) “Affiliate” will have the meaning ascribed to such term in Rule 12b-2
promulgated under the Exchange Act. The Board will have the authority to
determine the time or times at which “Affiliate” status is determined within the
foregoing definition.

(c) “Applicable Law” means the requirements relating to the administration of
equity-based awards under state corporate laws, United States federal and state
securities laws, the Code, the rules of any stock exchange or quotation system
on which the Common Stock is listed or quoted and the applicable laws of any
non-U.S. jurisdiction where rights are, or will be, granted under the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Change in Control” means the occurrence of any of the following events:

(i) the consummation of any merger or consolidation as a result of which the
Common Stock shall be changed, converted or exchanged (other than a merger with
a wholly owned subsidiary of the Company) or any liquidation of the Company or
any sale or other disposition of all or substantially all of the assets of the
Company;

(ii) the consummation of any merger or consolidation to which the Company is a
party as a result of which the “persons” (as that term is used in Sections 13(d)
and 14(d)(2) of the Exchange Act) who were stockholders of the Company
immediately prior to the effective date of the merger or consolidation shall
have beneficial ownership of less than a majority of the combined voting power
for election of directors of the surviving corporation following the effective
date of such merger or consolidation or

(iii) any “person” (as defined above) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then-outstanding securities in a
transaction or series of transactions not approved by the Board.

(f) “Code” means the United States Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or United States Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

(g) “Committee” means the Compensation Committee of the Board or any
subcommittee referred to in Section 4(e).

(h) “Common Stock” means the common stock, no par value, of the Company, as the
same may be converted, changed, reclassified or exchanged.

(i) “Company” means II-VI Incorporated, a Pennsylvania corporation, or any
successor to all or substantially all of the Company’s business that adopts the
Plan.

(j) “Contributions” means the amount of Eligible Pay contributed by a
Participant through payroll deductions or other payments that the Committee may
permit a Participant to make to fund the exercise of rights to purchase Shares
granted pursuant to the Plan.

(k) “Designated Company” means any Parent, Subsidiary or Affiliate, whether now
existing or existing in the future, that has been designated by the Committee
from time to time in its sole discretion as eligible to participate in the

 

1



--------------------------------------------------------------------------------

Plan. The Committee may designate any Parent, Subsidiary or Affiliate as a
Designated Company in a Non-423 Offering. For purposes of a Section 423
Offering, only the Company and any Parent or Subsidiary may be Designated
Companies; provided, however, that at any given time, a Parent or Subsidiary
that is a Designated Company under a Section 423 Offering will not be a
Designated Company under a Non-423 Offering.

(l) “Effective Date” means the date the Plan is approved by the Board, subject
to stockholder approval as provided in Section 18 hereof.

(m) “Eligible Employee” means any individual in an employee-employer
relationship with the Company or a Designated Company for income tax and
employment tax withholding and reporting purposes. For purposes of clarity, the
term “Eligible Employee” will not include the following, regardless of any
subsequent reclassification as an employee by the Company or a Designated
Company, any governmental agency, or any court: (i) any independent contractor;
(ii) any consultant; (iii) any individual performing services for the Company or
a Designated Company who has entered into an independent contractor or
consultant agreement with the Company or a Designated Company; (iv) any
individual performing services for the Company or a Designated Company under a
purchase order, a supplier agreement or any other agreement that the Company or
a Designated Company enters into for services; (v) any individual classified by
the Company or a Designated Company as contract labor (such as contractors,
contract employees, job shoppers), regardless of length of service; (vi) any
individual whose base wage or salary is not processed for payment by the payroll
department(s) or payroll provider(s) of the Company or a Designated Company; and
(vii) any leased employee. The Committee will have exclusive discretion to
determine whether an individual is an Eligible Employee for purposes of the
Plan.

(n) “Eligible Pay” means “Qualified Wages” as defined by the applicable Company
policy for the Participant’s jurisdiction and approved for use under the Plan by
the Committee or as modified by the Committee in its sole discretion with
respect to any Offering Period. Except as otherwise defined by an applicable
Company policy or determined by the Committee, “Eligible Pay” for an Offering
Period includes only wages and base salary received during such Offering Period
by an Eligible Employee for services to the employer and excludes cash bonuses,
commissions, stipends, lump sum payments in lieu of foregone merit increases,
“bonus buyouts” as the result of job changes, pension, retainers, severance pay,
special stay-on bonus, income derived from stock options, stock appreciation
rights, restricted stock units and dispositions of stock acquired thereunder,
any other allowances, and any other special remuneration or variable pay.

(o) “Enrollment Period” means the period during which an Eligible Employee may
elect to participate in the Plan, with such period occurring before the first
day of each Offering Period, as prescribed by the Administrator.

(p) “Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, from time to time, or any successor law thereto, and the regulations
promulgated thereunder.

(q) “Fair Market Value” means, as of any given date, (i) the closing sales price
for the Common Stock on the applicable date as quoted on the Nasdaq National
Market or, if no sale occurred on such date, the closing price reported for the
first Trading Day immediately prior to such date during which a sale occurred;
or (ii) if the Common Stock is not traded on an exchange but is regularly quoted
on a national market or other quotation system, the closing sales price on such
date as quoted on such market or system, or if no sales occurred on such date,
then on the date immediately prior to such date on which sales prices are
reported; or (iii) in the absence of an established market for the Common Stock
of the type described in (i) or (ii) of this Section 1(q), the fair market value
established by the Committee acting in good faith.

(r) “Offering” means a Section 423 Offering or a Non-423 Offering of a right to
purchase Shares under the Plan during an Offering Period as further described in
Section 6. Unless otherwise determined by the Committee, each Offering under the
Plan in which Eligible Employees of one or more Designated Companies may
participate will be deemed a separate offering for purposes of Section 423 of
the Code, even if the dates of the applicable Offering Periods of each such
Offering are identical, and the provisions of the Plan will separately apply to
each Offering. With respect to Section 423 Offerings, the terms of separate
Offerings need not be identical provided that all Eligible Employees granted
purchase rights in a particular Offering will have the same rights and
privileges, except as otherwise may be permitted by Code Section 423; a Non-423
Offering need not satisfy such requirements.

(s) “Offering Period” means the periods established in accordance with Section 6
during which rights to purchase Shares may be granted pursuant to the Plan and
Shares may be purchased on one or more Purchase Dates. The duration and timing
of Offering Periods may be changed pursuant to Sections 6 and 17.

(t) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

2



--------------------------------------------------------------------------------

(u) “Participant” means an Eligible Employee who elects to participate in the
Plan.

(v) “Plan” means the II-VI Incorporated, 2018 Employee Stock Purchase Plan, as
may be amended from time to time.

(w) “Purchase Date” means the last Trading Day of each Purchase Period (or such
other Trading Day as the Committee may determine).

(x) “Purchase Period” means a period of time within an Offering Period, as may
be specified by the Committee in accordance with Section 6, generally beginning
on the first Trading Day of each Offering Period and ending on a Purchase Date.
An Offering Period may consist of one or more Purchase Periods.

(y) “Purchase Price” means the purchase price at which Shares may be acquired on
a Purchase Date and which will be set by the Committee; provided, however, that
the Purchase Price for a Section 423 Offering will not be less than eighty-five
percent (85%) of the lesser of (i) the Fair Market Value of the Shares on the
first Trading Day of the Offering Period or (ii) the Fair Market Value of the
Shares on the Purchase Date. Unless otherwise determined by the Committee prior
to the commencement of an Offering Period, the Purchase Price will be ninety
percent (90%) of the lesser of (a) the Fair Market Value of the Shares on the
first Trading Day of the Offering Period or (b) the Fair Market Value of the
Shares on the Purchase Date.

(z) “Shares” means the shares of Common Stock.

(aa) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(bb) “Tax-Related Items” means any income tax, social insurance, payroll tax,
payment on account or other tax-related items arising in relation to the
Participant’s participation in the Plan.

(cc) “Trading Day” means a day on which the principal exchange that Shares are
listed on is open for trading.

2. Purpose of the Plan. The purpose of the Plan is to provide an opportunity for
Eligible Employees of the Company and its Designated Companies to purchase
Common Stock at a discount through voluntary Contributions, thereby attracting,
retaining and rewarding such persons and strengthening the mutuality of interest
between such persons and the Company’s stockholders. The Company intends for
offerings under the Plan to qualify as an “employee stock purchase plan” under
Section 423 of the Code (each, a “Section 423 Offering”); provided, however,
that the Committee may also authorize the grant of rights under offerings of the
Plan that are not intended to comply with the requirements of Section 423 of the
Code, pursuant to any rules, procedures, agreements, appendices, or sub-plans
adopted by the Committee for such purpose (each, a “Non-423 Offering”).

3. Number of Reserved Shares. Subject to adjustment pursuant to Section 16
hereof, 2,000,000 Shares may be sold pursuant to the Plan. Such Shares may be
authorized but unissued Shares, treasury Shares or Shares purchased in the open
market. For avoidance of doubt, up to the maximum number of Shares reserved
under this Section 3 may be used to satisfy purchases of Shares under
Section 423 Offerings and any remaining portion of such maximum number of Shares
may be used to satisfy purchases of Shares under Non-423 Offerings.

4. Administration of the Plan.

(a) Committee as Administrator. The Plan will be administered by the Committee.
Notwithstanding anything in the Plan to the contrary, subject to Applicable Law,
any authority or responsibility that, under the terms of the Plan, may be
exercised by the Committee may alternatively be exercised by the Board. Subject
to Applicable Law, no member of the Board or Committee (or its delegates) will
be liable for any good faith action or determination made in connection with the
operation, administration or interpretation of the Plan. In the performance of
its responsibilities with respect to the Plan, the Committee will be entitled to
rely upon, and no member of the Committee will be liable for any action taken or
not taken in reliance upon, information and/or advice furnished by the Company’s
officers or employees, the Company’s accountants, the Company’s counsel and any
other party that the Committee deems necessary.

(b) Powers of the Committee. The Committee will have full power and authority
to: administer the Plan, including, without limitation, the authority to
(i) construe, interpret, reconcile any inconsistency in, correct any default in
and supply any omission in, and apply the terms of the Plan and any enrollment
form or other instrument or agreement relating to

 

3



--------------------------------------------------------------------------------

the Plan, (ii) determine eligibility and adjudicate all disputed claims filed
under the Plan, including whether Eligible Employees will participate in a
Section 423 Offering or a Non-423 Offering and which Subsidiaries and Affiliates
of the Company (or Parent, if applicable) will be Designated Companies
participating in either a Section 423 Offering or a Non-423 Offering,
(iii) determine the terms and conditions of any right to purchase Shares under
the Plan, (iv) establish, amend, suspend or waive such rules and regulations and
appoint such agents as it deems appropriate for the proper administration of the
Plan, (v) amend an outstanding right to purchase Shares, including any
amendments to a right that may be necessary for purposes of effecting a
transaction contemplated under Section 16 hereof (including, but not limited to,
an amendment to the class or type of stock that may be issued pursuant to the
exercise of a right or the Purchase Price applicable to a right), provided that
the amended right otherwise conforms to the terms of the Plan, and (vi) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan including, without limitation,
the adoption of such any rules, procedures, agreements, appendices, or sub-plans
(collectively, “Sub-Plans”) as are necessary or appropriate to permit the
participation in the Plan by employees who are foreign nationals or employed
outside the United States, as further set forth in Section 4(c) below.

(c) Non-U.S. Sub-Plans. Notwithstanding any provision to the contrary in this
Plan, the Committee may adopt such Sub-Plans relating to the operation and
administration of the Plan to accommodate local laws, customs and procedures for
jurisdictions outside of the United States, the terms of which Sub-Plans may
take precedence over other provisions of this Plan, with the exception of
Section 3 hereof, but unless otherwise superseded by the terms of such Sub-Plan,
the provisions of this Plan will govern the operation of such Sub-Plan. To the
extent inconsistent with the requirements of Section 423, any such Sub-Plan will
be considered part of a Non-423 Offering, and purchase rights granted thereunder
will not be required by the terms of the Plan to comply with Section 423 of the
Code. Without limiting the generality of the foregoing, the Committee is
authorized to adopt Sub-Plans for particular non-U.S. jurisdictions that modify
the terms of the Plan to meet applicable local requirements, customs or
procedures regarding, without limitation, (i) eligibility to participate,
(ii) the definition of Eligible Pay, (iii) the dates and duration of Offering
Periods or other periods during which Participants may make Contributions
towards the purchase of Shares, (iv) the method of determining the Purchase
Price and the discount from Fair Market Value at which Shares may be purchased,
(v) any minimum or maximum amount of Contributions a Participant may make in an
Offering Period or other specified period under the applicable Sub-Plan,
(vi) the treatment of purchase rights upon a Change in Control or a change in
capitalization of the Company, (vii) the handling of payroll deductions,
(viii) establishment of bank, building society or trust accounts to hold
Contributions, (ix) payment of interest, (x) conversion of local currency,
(xi) obligations to pay payroll tax, (xii) determination of beneficiary
designation requirements, (xiii) withholding procedures and (xiv) handling of
Share issuances.

(d) Binding Authority. All determinations by the Committee in carrying out and
administering the Plan and in construing and interpreting the Plan and any
enrollment form or other instrument or agreement relating to the Plan will be
made in the Committee’s sole discretion and will be final, binding and
conclusive for all purposes and upon all interested persons.

(e) Delegation of Authority. To the extent not prohibited by Applicable Law, the
Committee may, from time to time, delegate some or all of its authority under
the Plan to a subcommittee or subcommittees of the Committee, the Administrator
or other persons or groups of persons as it deems necessary, appropriate or
advisable under conditions or limitations that it may set at or after the time
of the delegation. For purposes of the Plan, reference to the Committee will be
deemed to refer to any subcommittee, subcommittees, or other persons or groups
of persons to whom the Committee delegates authority pursuant to this
Section 4(e).

5. Eligible Employees.

(a) General. Any individual who is an Eligible Employee as of the commencement
of an Offering Period will be eligible to participate in the Plan, subject to
the requirements of Section 7.

(b) Non-U.S. Employees. An Eligible Employee who works for a Designated Company
and is a citizen or resident of a jurisdiction other than the United States
(without regard to whether such individual also is a citizen or resident of the
United States or is a resident alien (within the meaning of
Section 7701(b)(1)(A) of the Code)) may be excluded from participation in the
Plan or an Offering if the participation of such Eligible Employee is prohibited
under the laws of the applicable jurisdiction or if complying with the laws of
the applicable jurisdiction would cause the Plan or a Section 423 Offering to
violate Section 423 of the Code. In the case of a Non-423 Offering, an Eligible
Employee (or group of Eligible Employees) may be excluded from participation in
the Plan or an Offering if the Administrator has determined, in its sole
discretion, that participation of such Eligible Employee(s) is not advisable or
practicable for any reason.

(c) Limitations. Notwithstanding any provisions of the Plan to the contrary, no
Eligible Employee will be

 

4



--------------------------------------------------------------------------------

granted a right to purchase Shares under a Section 423 Offering (i) to the
extent that, immediately after the grant, such Eligible Employee (or any other
person whose stock would be attributed to such Eligible Employee pursuant to
Section 424(d) of the Code) would own capital stock of the Company and/or hold
outstanding rights to purchase capital stock possessing five percent (5%) or
more of the total combined voting power or value of all classes of the capital
stock of the Company or of any Parent or Subsidiary of the Company, or (ii) to
the extent that his or her rights to purchase capital stock under all employee
stock purchase plans of the Company and any Parent and Subsidiaries accrues at a
rate that exceeds Twenty-Five Thousand Dollars (US$25,000) worth of such stock
(determined at the fair market value of the shares of such stock at the time
such right is granted) for each calendar year in which such purchase right is
outstanding. The Committee, in its discretion, from time to time may, prior to
an Enrollment Period for all purchase rights to be granted in an Offering,
determine (on a uniform and nondiscriminatory basis for Section 423 Offerings)
that the definition of Eligible Employee will or will not include an individual
if he or she: (i) has not completed at least two (2) years of service since his
or her last hire date (or such lesser period of time as may be determined by the
Committee in its discretion), (ii) customarily works not more than twenty
(20) hours per week (or such lesser period of time as may be determined by the
Committee in its discretion), (iii) customarily works not more than five
(5) months per calendar year (or such lesser period of time as may be determined
by the Committee in its discretion), (iv) is a highly compensated employee
within the meaning of Section 414(q) of the Code, or (v) is a highly compensated
employee within the meaning of Section 414(q) of the Code with compensation
above a certain level or who is an officer or subject to the disclosure
requirements of Section 16(a) of the Exchange Act, provided the exclusion is
applied with respect to each Section 423 Offering in an identical manner to all
highly compensated individuals of the Designated Company whose employees are
participating in that Offering.

6. Offering Periods. The Plan will be implemented by consecutive Offering
Periods with a new Offering Period commencing on the first Trading Day of the
relevant Offering Period and terminating on the last Trading Day of the relevant
Offering Period. Unless and until the Committee determines otherwise in its
discretion, each Offering Period will consist of one (1) approximately six
(6)-month Purchase Period, which will run simultaneously with the Offering
Period. Unless otherwise provided by the Committee, Offering Periods will run
from February 1st (or the first Trading Day thereafter) through July 31st (or
the first Trading Day prior to such date) and from August 1st (or the first
Trading Day thereafter) through January 31st (or the first Trading Day prior to
such date). The Committee has authority to establish additional or alternative
sequential or overlapping Offering Periods, a different number of Purchase
Periods within an Offering Period, a different duration for one or more Offering
Periods or Purchase Periods or different commencement or ending dates for such
Offering Periods with respect to future offerings without stockholder approval
if such change is announced prior to the scheduled beginning of the first
Offering Period to be affected thereafter, provided, however, that no Offering
Period may have a duration exceeding twenty-seven (27) months. To the extent
that the Committee establishes additional or overlapping Offering Periods, the
Committee will have discretion to structure an Offering Period so that if the
Fair Market Value of a share of Common Stock on the first Trading Day of the
Offering Period in which a Participant is currently enrolled is higher than the
Fair Market Value of a share of Common Stock on the first Trading Day of any
subsequent Offering Period, the Company will automatically enroll such
Participant in the subsequent Offering Period and will terminate his or her
participation in such original Offering Period.

7. Election to Participate and Payroll Deductions. An Eligible Employee may
elect to participate in an Offering Period under the Plan during any Enrollment
Period. Any such election will be made by completing the online enrollment
process through the Company’s designated Plan broker or by completing and
submitting an enrollment form to the Administrator during such Enrollment
Period, authorizing Contributions in whole percentages from one percent (1%) to
fifteen percent (15%) of the Eligible Employee’s Eligible Pay for the Purchase
Period within the Offering Period to which the deduction applies. A Participant
may elect to increase or decrease the rate of such Contributions during any
subsequent Enrollment Period by submitting the appropriate form online through
the Company’s designated Plan broker or to the Administrator, provided that no
change in Contributions will be permitted to the extent that such change would
result in total Contributions exceeding fifteen percent (15%) of the Eligible
Employee’s Eligible Pay, or such other maximum amount as may be determined by
the Administrator. During a Purchase Period, a Participant may not change his or
her rate of Contributions, with the exception that the Participant may reduce
his or her rate of Contributions to zero percent (0%), to become effective as
soon as possible after completing an amended enrollment form (either through the
Company’s online Plan enrollment process or by submitting the appropriate form
to the Administrator). If a Participant reduces his or her rate of Contributions
to zero percent (0%) during an Offering Period, the Contributions made by the
Participant prior to such reduction will be applied to the purchase of Shares on
the next Purchase Date, but if the Participant does not increase such rate of
Contributions above zero percent (0%) prior to the commencement of the next
subsequent Offering Period under the Plan, such action will be treated as the
Participant’s withdrawal from the Plan in accordance with Section 14 hereof.
Once an Eligible Employee elects to participate in an Offering Period, then such
Participant will automatically participate in the Offering Period commencing
immediately following the last day of such prior Offering Period at the same
contribution level as was in effect in the prior Offering Period unless the
Participant elects to increase or decrease the rate of Contributions or
withdraws or is deemed to withdraw from this Plan as described above in this
Section 7. A Participant that is automatically enrolled in a subsequent Offering
Period pursuant to this Section 7 is not required to file any additional
documentation in order to continue participation

 

5



--------------------------------------------------------------------------------

in the Plan. The Administrator has the authority to change the foregoing rules
set forth in this Section 7 regarding participation in the Plan.

8. Contributions. The Company will establish an account in the form of a
bookkeeping entry for each Participant for the purpose of tracking Contributions
made by each Participant during the Offering Period, and will credit all
Contributions made by each Participant to such account. The Company will not be
obligated to segregate the Contributions from the general funds of the Company
or any Designated Company nor will any interest be paid on such Contributions,
unless otherwise determined by the Administrator or required by Applicable Law.
All Contributions received by the Company for Shares sold by the Company on any
Purchase Date pursuant to this Plan may be used for any corporate purpose.

9. Limitation on Number of Shares That an Employee May Purchase. Subject to the
limitations set forth in Section 5(c), each Participant will have the right to
purchase as many whole Shares as may be purchased with the Contributions
credited to his or her account as of the last day of the Offering Period (or
such other date as the Committee may determine) at the Purchase Price applicable
to such Offering Period; provided, however, that a Participant may not purchase
in excess of 5,000 Shares under the Plan per Offering Period or such other
maximum number of Shares as may be established for an Offering Period by the
Committee (in each case subject to adjustment pursuant to Section 16 hereof).
Any amount remaining in a Participant’s account that was not applied to the
purchase of Shares on a Purchase Date because it was not sufficient to purchase
a whole Share will be carried forward for the purchase of Shares on the next
following Purchase Date. However, any amounts not applied to the purchase of
Shares during an Offering Period for any reason other than as described in the
foregoing sentence shall be promptly refunded following such Purchase Date and
will not be carried forward to any subsequent Offering Period.

10. Taxes. At the time a Participant’s purchase right is exercised, in whole or
in part, or at the time a Participant disposes of some or all of the Shares
acquired under the Plan, the Participant will make adequate provision for any
Tax-Related Items. In their sole discretion, and except as otherwise determined
by the Committee, the Company or the Designated Company that employs the
Participant may satisfy their obligations to withhold Tax-Related Items by
(a) withholding from the Participant’s wages or other compensation,
(b) withholding a sufficient whole number of Shares otherwise issuable following
purchase having an aggregate Fair Market Value sufficient to pay the Tax-Related
Items required to be withheld with respect to the Shares, or (c) withholding
from proceeds from the sale of Shares issued upon purchase, either through a
voluntary sale or a mandatory sale arranged by the Company.

11. Brokerage Accounts or Plan Share Accounts. By enrolling in the Plan, each
Participant will be deemed to have authorized the establishment of a brokerage
account on his or her behalf at a securities brokerage firm selected by the
Administrator. Alternatively, the Administrator may provide for Plan share
accounts for each Participant to be established by the Company or by an outside
entity selected by the Administrator which is not a brokerage firm. Shares
purchased by a Participant pursuant to the Plan will be held in the
Participant’s brokerage or Plan share account. The Company may require that
Shares be retained in such brokerage or Plan share account for a designated
period of time, and/or may establish procedures to permit tracking of
dispositions of Shares.

12. Rights as a Stockholder. A Participant will have no rights as a stockholder
with respect to Shares subject to any rights granted under this Plan or any
Shares deliverable under this Plan unless and until recorded in the books of the
brokerage firm selected by the Administrator or, as applicable, the Company, its
transfer agent, stock plan administrator or such other outside entity which is
not a brokerage firm.

13. Rights Not Transferable. Rights granted under this Plan are not transferable
by a Participant other than by will or the laws of descent and distribution, and
are exercisable during a Participant’s lifetime only by the Participant.

14. Withdrawals. A Participant may withdraw from an Offering Period by
submitting the appropriate form online through the Company’s designated Plan
broker or to the Administrator. A notice of withdrawal must be received no later
than the last day of the month immediately preceding the month of the Purchase
Date or by such other deadline as may be prescribed by the Administrator. Upon
receipt of such notice, automatic deductions of Contributions on behalf of the
Participant will be discontinued commencing with the payroll period immediately
following the effective date of the notice of withdrawal, and such Participant
will not be eligible to participate in the Plan until the next Enrollment
Period. Unless otherwise determined by the Administrator, amounts credited to
the contribution account of any Participant who withdraws prior to the date set
forth in this Section 14 will be refunded, without interest, as soon as
practicable.

15. Termination of Employment.

(a) General. Upon a Participant ceasing to be an Eligible Employee for any
reason prior to a Purchase Date, Contributions for such Participant will be
discontinued and any amounts then credited to the Participant’s contribution
account

 

6



--------------------------------------------------------------------------------

will be refunded, without interest, as soon as practicable, except as otherwise
determined by the Administrator.

(b) Leave of Absence. Subject to the discretion of the Administrator, if a
Participant is granted a paid leave of absence, payroll deductions on behalf of
the Participant will continue and any amounts credited to the Participant’s
contribution account may be used to purchase Shares as provided under the Plan.
If a Participant is granted an unpaid leave of absence, payroll deductions on
behalf of the Participant will be discontinued and no other Contributions will
be permitted (unless otherwise determined by the Administrator or required by
Applicable Law), but any amounts then credited to the Participant’s contribution
account may be used to purchase Shares on the next applicable Purchase Date.
Where the period of leave exceeds three (3) months and the Participant’s right
to reemployment is not guaranteed by statute or by contract, the employment
relationship will be deemed to have terminated three (3) months and one (1) day
following the commencement of such leave.

(c) Transfer of Employment. Unless otherwise determined by the Administrator, a
Participant whose employment transfers or whose employment terminates with an
immediate rehire (with no break in service) by or between the Company or a
Designated Company will not be treated as having terminated employment for
purposes of participating in the Plan or an Offering; however, if a Participant
transfers from a Section 423 Offering to a Non-423 Offering, the exercise of the
Participant’s purchase right will be qualified under the Section 423 Offering
only to the extent that such exercise complies with Section 423 of the Code. If
a Participant transfers from a Non-423 Offering to a Section 423 Offering, the
exercise of the Participant’s purchase right will remain nonqualified under the
Non-423 Offering.

16. Adjustment Provisions.

(a) Changes in Capitalization. In the event of any change affecting the number,
class, value, or terms of the shares of Common Stock resulting from a
recapitalization, stock split, reverse stock split, stock dividend, spinoff,
split up, combination, reclassification or exchange of Shares, merger,
consolidation, rights offering, separation, reorganization or liquidation or any
other change in the corporate structure or Shares, including any extraordinary
dividend or extraordinary distribution (but excluding any regular cash
dividend), then the Committee, in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
will, in such manner as it may deem equitable, adjust the number and class of
Common Stock that may be delivered under the Plan (including the numerical
limits of Sections 3 and 9), the Purchase Price per Share and the number of
shares of Common Stock covered by each right under the Plan that has not yet
been exercised. For the avoidance of doubt, the Committee may not delegate its
authority to make adjustments pursuant to this Section. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, will affect, and no
adjustment by reason thereof will be made with respect to, the number or price
of Shares subject to a purchase right.

(b) Change in Control. In the event of a Change in Control, each outstanding
right to purchase Shares will be equitably adjusted and assumed or an equivalent
right to purchase Shares substituted by the successor corporation or a parent or
subsidiary of the successor corporation. In the event that the successor
corporation in a Change in Control refuses to assume or substitute for the
purchase right or the successor corporation is not a publicly traded
corporation, the Offering Period then in progress will be shortened by setting a
New Purchase Date and will end on the New Purchase Date. The New Purchase Date
will be before the date of the Company’s proposed Change in Control. The
Committee will notify each Participant in writing, at least ten (10) Trading
Days prior to the New Purchase Date, that the Purchase Date for the
Participant’s purchase right has been changed to the New Purchase Date and that
Shares will be purchased automatically for the Participant on the New Purchase
Date, unless prior to such date the Participant has withdrawn from the Offering
Period, as provided in Section 14 hereof.

17. Amendments and Termination of the Plan. The Board or the Committee may amend
the Plan at any time, provided that, if stockholder approval is required
pursuant to Applicable Law, then no such amendment will be effective unless
approved by the Company’s stockholders within such time period as may be
required. The Board may suspend the Plan or discontinue the Plan at any time,
including shortening an Offering Period in connection with a spin-off or other
similar corporate event. Upon termination of the Plan, all Contributions will
cease and all amounts then credited to a Participant’s account will be equitably
applied to the purchase of whole Shares then available for sale, and any
remaining amounts will be promptly refunded, without interest, to Participants.
For the avoidance of doubt, the Board or Committee, as applicable herein, may
not delegate its authority to make amendments to or suspend the operations of
the Plan pursuant to this Section.

18. Stockholder Approval; Effective Date. The Plan will be subject to approval
by the stockholders of the Company within twelve (12) months after the date the
Plan is adopted by the Board. Such stockholder approval will be obtained in the
manner and to the degree required under Applicable Laws. The Plan will become
effective on the Effective Date, subject to approval of the stockholders of the
Company as contemplated in the foregoing sentence. For the avoidance of doubt,
the Board may not delegate its authority to approve the Plan pursuant to this
Section.

 

7



--------------------------------------------------------------------------------

19. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the Company
will not be required to deliver any Shares issuable upon exercise of a right
under the Plan prior to the completion of any registration or qualification of
the Shares under any local, state, federal or foreign securities or exchange
control law or under rulings or regulations of any governmental regulatory body,
or prior to obtaining any approval or other clearance from any local, state,
federal or foreign governmental agency, which registration, qualification or
approval the Committee will, in its absolute discretion, deem necessary or
advisable. The Company is under no obligation to register or qualify the Shares
with any state or foreign securities commission, or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. If, pursuant to this Section 19, the Committee determines that the
Shares will not be issued to any Participant, any Contributions credited to such
Participant’s account will be promptly refunded, without interest, to the
Participant, without any liability to the Company or any of its Subsidiaries or
Affiliates (or any Parent, if applicable).

20. Code Section 409A; Tax Qualification.

Code Section 409A. Rights to purchase Shares granted under a Section 423
Offering are exempt from the application of Section 409A of the Code and rights
to purchase Shares granted under a Non-423 Offering are intended to be exempt
from Section 409A of the Code pursuant to the “short-term deferral” exemption
contained therein. In furtherance of the foregoing and notwithstanding any
provision in the Plan to the contrary, if the Committee determines that a right
granted under the Plan may be subject to Section 409A of the Code or that any
provision in the Plan would cause a right under the Plan to be subject to
Section 409A of the Code, the Committee may amend the terms of the Plan and/or
of an outstanding right granted under the Plan, or take such other action the
Committee determines is necessary or appropriate, in each case, without the
Participant’s consent, to exempt any outstanding right or future right that may
be granted under the Plan from or to allow any such rights to comply with
Section 409A of the Code, but only to the extent any such amendments or action
by the Committee would not violate Section 409A of the Code. Notwithstanding the
foregoing, the Company will have no liability to a Participant or any other
party if the right to purchase Shares under the Plan that is intended to be
exempt from or compliant with Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee with respect thereto. The
Company makes no representation that the right to purchase Shares under the Plan
is compliant with Section 409A of the Code.

Tax Qualification. Although the Company may endeavor to (i) qualify a right to
purchase Shares for favorable tax treatment under the laws of the United States
or jurisdictions outside of the United States or (ii) avoid adverse tax
treatment (e.g., under Section 409A of the Code), the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment, notwithstanding anything to the
contrary in this Plan, including Section 20(a) hereof. The Company will be
unconstrained in its corporate activities without regard to the potential
negative tax impact on Participants under the Plan.

21. No Employment Rights. Participation in the Plan will not be construed as
giving any Participant the right to be retained as an employee of the Company,
its Subsidiary, or one of its Affiliates or Parent, as applicable. Furthermore,
the Company, a Subsidiary, or an Affiliate (or Parent, if applicable) may
dismiss any Participant from employment at any time, free from any liability or
any claim under the Plan.

22. Governing Law; Choice of Forum. Except to the extent that provisions of this
Plan are governed by applicable provisions of the Code or any other substantive
provision of United States federal law, this Plan will be governed by and
construed in accordance with the internal laws of the Commonwealth of
Pennsylvania without giving effect to the conflict of laws principles thereof.
The Company and each Participant, as a condition to such Participant’s
participation in the Plan, hereby irrevocably submit to the exclusive
jurisdiction of any state or U.S. federal court located in Allegheny County,
Pennsylvania over any suit, action or proceeding arising out of or relating to
or concerning the Plan. The Company and each Participant, as a condition to such
Participant’s participation in the Plan, acknowledge that the forum designated
by this Section 22 has a reasonable relation to the Plan and to the relationship
between such Participant and the Company. Notwithstanding the foregoing, nothing
in the Plan will preclude the Company from bringing any action or proceeding in
any other court for the purpose of enforcing the provisions of this Section 22.
The agreement by the Company and each Participant as to forum is independent of
the law that may be applied in the action, and the Company and each Participant,
as a condition to such Participant’s participation in the Plan, (i) agree to
such forum even if the forum may under applicable law choose to apply non-forum
law, (ii) hereby waive, to the fullest extent permitted by applicable law, any
objection which the Company or such Participant now or hereafter may have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding in any court referred to in this Section 22, (iii) undertake not to
commence any action arising out of or relating to or concerning the Plan in any
forum other than the forum described in this Section 22 and (iv) agree that, to
the fullest extent permitted by applicable law, a final and non-appealable
judgment in any such suit, action or proceeding in any such court will be
conclusive and binding upon the Company and each Participant.

 

8



--------------------------------------------------------------------------------

23. Waiver of Jury Trial. Each Participant waives any right it may have to trial
by jury in respect of any litigation based on, arising out of, under or in
connection with the Plan.

24. Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings will not be
deemed in any way material or relevant to the construction or interpretation of
the Plan.

25. Expenses. Unless otherwise set forth in the Plan or determined by the
Administrator, all expenses of administering the Plan, including expenses
incurred in connection with the purchase of Shares for sale to Participants,
will be borne by the Company and its Subsidiaries or Affiliates (or any Parent,
if applicable).

 

 

9